                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 NATIVE ECOSYSTEMS COUNCIL,                       CV 18-157-BLG-SPW-TJC

                     Plaintiffs,
                                                  ORDER
 vs.

 JON RABY, Acting State Director, the
 BUREAU OF LAND
 MANAGEMENT, DEPARTMENT OF
 THE INTERIOR; DAVID
 BERNHARDT, Acting Secretary of the
 Interior; and KEITH JOHNSON,
 Acting Field Manager, BLM’s Dillion
 Field Office,

                     Defendants.

       This matter is at issue and is exempt the preliminary pretrial conference

requirement under Rule 26(a)(1)(B) of the Federal Rules of Civil Procedure and

Local Rules 16.2 and 26.1. Accordingly,

       IT IS ORDERED that lead trial counsel for the respective parties and any

individual proceeding pro se shall meet and confer to consider a joint case

management plan to be filed with the Court on or before March 15, 2019. If the

parties are unable to agree on a joint case management plan, they shall each file

separate case management plans on or before March 15, 2019, noting to which

///
dates they could not agree and the reasons for their disagreement.

      DATED this 15th day of February, 2019.



                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
